     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 1 of 16


1

2

3                                UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                   ***

6       UNITED STATES OF AMERICA, et al.,                 Case No. 3:73-cv-00127-MMD-WGC

7                                     Plaintiffs,                       ORDER
               v.
8
        WALKER RIVER IRRIGATION
9       DISTRICT, et al.,

10                                 Defendants.

11

12     I.     SUMMARY

13            This is an approximately 100-year-old case regarding apportionment of the water

14     of the Walker River, which begins in the high eastern Sierra Nevada mountains of

15     California, and ends in Walker Lake in Northern Nevada. See U.S. v. Walker River

16     Irrigation Dist., 890 F.3d 1161, 1165-69 (9th Cir. 2018) (“Walker IV”) (reciting the history

17     of     this     case);       see      also      Google       Maps,       Walker       River,

18     https://goo.gl/maps/jJsuqbBJB7KbrBaW8 (last visited Sept. 20, 2021) (showing the river).

19     Before the Court is Plaintiffs the United States of America (“United States”) and the Walker

20     River Paiute Tribe (“Tribe”)’s motion for summary judgment on four affirmative defenses

21     asserted in response to Plaintiffs’ counterclaims, which essentially seek to reopen a 1936

22     decree governing water rights in the Walker River to secure increased water rights for the

23     Tribe.1 (ECF No. 2638 (“Motion”).) Because the Court finds Plaintiffs are entitled to

24

25
              1Principal Defendants filed a consolidated response (ECF No. 2649), and Plaintiffs
26
       filed a reply (ECF No. 2659). Principal Defendants are “the Walker River Irrigation District,
27     Desert Pearl Farms, LLC, Peri Family Ranch, LLC, Peri & Peri, LLC, and Frade Ranches,
       Inc., Lyon County and Centennial Livestock, the Nevada Department of Wildlife, the
28     Schroeder Group, and Mono County.” (ECF No. 2649 at 16 n.1.) The Court will refer to
       them collectively as “Defendants” in this order.
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 2 of 16


1      judgment as a matter of law on these particular affirmative defenses—and as further

2      explained infra—the Court will grant the Motion.2

3      II.    RELEVANT BACKGROUND

4             The Court again incorporates by reference the factual and procedural background

5      of this long-running case provided in Walker IV. See 890 F.3d at 1165-69. Briefly, the

6      parties’ rights to use water from the Walker River are governed by a decree entered in

7      1936, as modified following a Ninth Circuit Court of Appeals remand (the “1936 Decree”).

8      See id. at 1162, 1166-67. The dispute currently before the Court involves claims filed by

9      the United States as counterclaims in the 1990s to effectively reopen the 1936 Decree to

10     secure additional water rights for the Tribe. See id. at 1167-68. Defendants have filed

11     answers to those counterclaims, in which they assert certain affirmative defenses. (ECF

12     No. 2659 at 5 (proffering ECF No. 2523 as a representative answer containing affirmative

13     defenses common to most answers filed in this case).) Plaintiffs’ Motion seeks summary

14     judgment on Defendants’ Third, Seventh, Twelfth, and Fourteenth Affirmative Defenses.

15     (ECF No. 2638 at 49.) Slightly over a year ago, on the United States’ motion, the Court

16     granted judgment on the pleadings to Plaintiffs on five other asserted affirmative defenses.

17     (ECF No. 2626.) In that order, the Court declined to rule on certain affirmative defenses

18     raised by Defendants, but not in the United States’ motion. (Id. at 10.) Plaintiffs

19     characterize their Motion as primarily seeking summary judgment on the affirmative

20     defenses the Court declined to rule on last year. (ECF No. 2659 at 6.)

21     ///

22     ///

23     ///

24

25

26
              2Defendants   requested oral argument on this Motion, and Plaintiffs opposed. (ECF
27     Nos. 2660, 2661, 2662.) The Court declines to hold oral argument on the Motion because
       it finds it unnecessary. See LR 78-1 (“All motions may be considered and decided with or
28     without a hearing. . . Parties must not file separate motions requesting a hearing.”).

                                                    2
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 3 of 16


1             As the Court explained in its prior order issued last year, the United States asserts

2      Winters3 rights on behalf of the Tribe in its counterclaims. (ECF No. 2626 at 6.) Winters

3      rights are “federal reserved water rights” that apply to Indian reservations, based on the

4      implication that the federal government “reserves appurtenant water then unappropriated

5      to the extent needed to accomplish the purpose of the reservation” when the government

6      creates an Indian reservation. Agua Caliente Band of Cahuilla Indians v. Coachella Valley

7      Water Dist., 849 F.3d 1262, 1268 (9th Cir. 2017) (“Agua Caliente”) (citations omitted). As

8      Plaintiffs characterize their counterclaims in their Motion, they seek: “(1) a storage water

9      right associated with Weber Reservoir; (2) a groundwater right associated with lands

10     added to the Reservation by executive and congressional action in 1918, 1928, 1936, and

11     1972; and (3) a groundwater right underlying all lands within the exterior boundaries of the

12     Reservation, some of which have been held in trust by the United States for the Tribe

13     since 1859.” (ECF No. 2638 at 7.) Plaintiffs proffered an illustrative map with their Motion

14     showing the lands added to the Walker River Reservation to which Defendants did not

15     object. (ECF No. 2638-3.) The Court includes a copy of the map here for reference.

16     ///

17     ///

18     ///

19     ///

20     ///

21     ///

22     ///

23     ///

24     ///

25     ///

26

27
              3Winters   v. United States, 207 U.S. 564 (1908).
28

                                                    3
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 4 of 16


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17     (Id. at 2.)

18             The parties provided statements of fact in their briefing on the Motion supported by

19     various exhibits. (ECF No. 2638 at 25-26, 2638-2,4 2649 at 17-50.) The Court incorporates

20     by reference both parties’ statements of fact for context but does not fully adopt either

21     side’s recitation of the facts.

22             The following facts—the only material facts for resolving the Motion—are

23     undisputed unless otherwise noted. The initial complaint in the proceedings culminating

24     with the 1936 Decree only discussed surface water and explained that the purpose of that

25     litigation was to prevent upstream water users from diverting water from the Walker River

26     before it reached the Walker River Reservation—the river was running dry before it hit the

27
               4Plaintiffs   provided their statement of undisputed material facts as a separate
28
       document.
                                                     4
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 5 of 16


1      reservation. (ECF No. 2638-5 at 30-33, 36-37.) The United States did not seek any

2      adjudication of groundwater rights, or a storage water right regarding water in a reservoir.

3      (See id.) This understanding persisted through the initial litigation. For example, when a

4      potential reservoir came up during cross examination in the initial litigation before the

5      special master, the government objected to the relevance of those questions and the

6      special master tentatively agreed that the reservoir was immaterial to the issues in the

7      case. (ECF No. 2652-8 at 7-9.) The Court’s initial decision confirmed as much, noting that

8      a report prepared by the Department of the Interior recommended the creation of a

9      reservoir, and opining that the United States should build one, but simultaneously

10     indicating that reservoir was outside the scope of the initial phase of this case. See United

11     States v. Walker River Irr. Dist., 11 F. Supp. 158, 165-66 (D. Nev. 1935) (“Walker I”),

12     decree rev’d, 104 F.2d 334 (9th Cir. 1939). In addition, after the initial litigation concluded,

13     the parties appeared to retain the same view—that the litigation had not addressed the

14     question of water storage in Webber Reservoir. (ECF No. 2638-18 at 4-5.) This history is

15     important to the Court’s discussion infra of the parties’ arguments regarding the Third

16     Affirmative Defense.

17     III.   LEGAL STANDARD

18            “The purpose of summary judgment is to avoid unnecessary trials when there is no

19     dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

20     F.3d 1468, 1471 (9th Cir. 1994) (citation omitted). Summary judgment is appropriate when

21     the pleadings, the discovery and disclosure materials on file, and any affidavits “show

22     there is no genuine issue as to any material fact and that the movant is entitled to judgment

23     as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue is

24     “genuine” if there is a sufficient evidentiary basis on which a reasonable factfinder could

25     find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

26     suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49

27     (1986). Where reasonable minds could differ on the material facts at issue, however,

28     summary judgment is not appropriate. See id. at 250-51. “The amount of evidence

                                                      5
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 6 of 16


1      necessary to raise a genuine issue of material fact is enough ‘to require a jury or judge to

2      resolve the parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718

3      F.2d 897, 902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Service Co., 391 U.S. 253,

4      288-89 (1968)). In evaluating a summary judgment motion, a court views all facts and

5      draws all inferences in the light most favorable to the nonmoving party. See Kaiser Cement

6      Corp. v. Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986) (citation omitted).

7             The moving party bears the burden of showing that there are no genuine issues of

8      material fact. See Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once

9      the moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting

10     the motion to “set forth specific facts showing that there is a genuine issue for trial.”

11     Anderson, 477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings

12     but must produce specific evidence, through affidavits or admissible discovery material, to

13     show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir.

14     1991), and “must do more than simply show that there is some metaphysical doubt as to

15     the material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th Cir. 2002) (quoting

16     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

17     existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient[.]”

18     Anderson, 477 U.S. at 252.

19     IV.    DISCUSSION

20            The Court first addresses the threshold issues of Defendants’ concessions in

21     response to the Motion, followed by the parties’ arguments on the Third Affirmative

22     Defense, and then addresses the Seventh and Twelfth Affirmative Defenses together.

23            A.      Threshold Issues

24            Defendants conceded the applicability of the Fourteenth Affirmative Defense, and

25     noted they are not asserting the Third Affirmative Defense, finality and repose, as it

26     “applies to the claims for the 1936 and 1972 lands.” (ECF No. 2649 at 89.) There is

27     accordingly no dispute as to these issues, and the Court will grant Plaintiffs summary

28

                                                        6
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 7 of 16


1      judgment as to the Fourteenth Affirmative Defense, along with the Third Affirmative

2      Defense as to the 1936 and 1972 lands.

3             B.     Third Affirmative Defense

4             Defendants’ Third Affirmative Defense is that the principles of finality and repose

5      articulated in Arizona v. California, 460 U.S. 605, 619 (1983) (“Arizona II”) prelude the

6      Court from reopening the 1936 Decree to recognize the water rights Plaintiffs seek in their

7      counterclaims.5 (ECF No. 2649 at 20.) Plaintiffs argue they are entitled to summary

8      judgment on this affirmative defense because Arizona II’s principles of finality and repose

9      only preclude claims that were actually litigated—and their counterclaims were not actually

10     litigated in the initial phase of this case litigated in the 1920s and 30s. (ECF No. 2638 at

11     26-39.) Plaintiffs further argue that finality and repose can be overridden by changed,

12     unexpected circumstances. (Id. at 26.) Defendants counter that Arizona II’s principles of

13     finality and repose bar not only claims that were actually litigated, but those that could

14     have been litigated. (ECF No. 2649 at 50-53; see also id. at 54-72.) Defendants

15     alternatively argue that the water rights claims Plaintiffs seek in their counterclaims were

16     actually litigated. (ECF No. 2649 at 52, 72-76.) The Court agrees with Plaintiffs.

17            To start, the Court finds that the best reading of Arizona II is that the principles of

18     finality and repose described therein only bar claims that were actually litigated. And as

19     explained further below, Plaintiffs’ counterclaims were not actually litigated in the first

20     phase of this case.

21            Arizona II is the second in a trilogy of cases adjudicating water rights to the

22     Colorado River under the Supreme Court’s original jurisdiction. See Arizona v. California,

23     530 U.S. 392, 397-401, supplemented, 531 U.S. 1 (2000) (“Arizona III”). Arizona II

24     specifically focused on the claims of Native American tribes with reservation lands along

25     the Colorado River that they were entitled to water rights for certain lands omitted from the

26     initial adjudication of rights in State of Ariz. v. State of Cal., 373 U.S. 546 (1963) (“Arizona

27
28
              5Though   as noted supra, with the exception of the 1936 and 1972 lands.
                                                    7
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 8 of 16


1      I”). See Arizona II, 460 U.S. 605. In Arizona I, the Supreme Court had determined that the

2      relevant tribes’ water rights would be measured by ‘practicably irrigable acreage,’ instead

3      of some other measure such as the tribes’ population or their ‘reasonably foreseeable

4      needs,’ and determined how much water each tribe was entitled to based on the

5      determination of their reservations’ ‘practicably irrigable acreage.’ See Arizona II, 460 U.S.

6      at 617. In Arizona II, the tribes sought additional water rights based on additional

7      practicably irrigable acreage that was purportedly inadvertently omitted from Arizona I.

8      See id. The Supreme Court held that general principles of finality and repose prevented it

9      from reopening the existing decree resulting from Arizona I such that it could not

10     recalculate the practicably irrigable acreage it calculated for each tribe’s reservation in

11     Arizona I. See id. at 615-628.

12            But contrary to Defendants’ argument—which takes a single instance of the phrase

13     ‘could have’ out of context—the Supreme Court’s holding in Arizona II is that principles of

14     finality and repose preclude relitigating issues that were actually litigated, not those that

15     could have been. This is primarily because the tribes who intervened in Arizona II were

16     seeking recalculation of fixed amounts that had already been determined in Arizona I. See

17     id. at 626. So, while the lands at issue were characterized as ‘omitted lands,’ that was

18     because they had previously been deemed not practicably irrigable, not because they

19     were added to reservations or otherwise not at issue in Arizona I. See id. at 617. Therefore,

20     Arizona II focused on an attempt to relitigate an issue that was actually litigated—the

21     amount of practicably irrigable acreage in each applicable reservation. See id. at 615-628.

22            The language the Supreme Court used in the finality and repose section of Arizona

23     II supports this conclusion. For example, the Supreme Court discussed relitigation, not

24     issues that could have been litigated. See id. at 625-27 (discussing relitigation and

25     reopening). The Supreme Court also described as a fundamental precept of common law

26     adjudication the principle that, “an issue once determined by a competent court is

27     conclusive[.]” Id. at 619. The Supreme Court further described what the tribes were asking

28     it to do as “recalculating,” and noted that the paragraph of the applicable decree giving the

                                                     8
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 9 of 16


1      Supreme Court ongoing jurisdiction did not “contemplate a departure from these

2      fundamental principles so as to permit retrial of factual or legal issues that were fully and

3      fairly litigated 20 years ago.” Id. at 620-21. And the Supreme Court concluded by stating

4      its belief that “the issue of practicably irrigable acreage was fully and fairly litigated in

5      1963.” Id. at 628. In sum, “the general principles of finality and repose” preclude only

6      issues that were actually litigated, not those that could have been—and are subject to the

7      additional caveat for changed circumstances or unforeseen issues not previously litigated

8      not directly at issue as to the Motion. Id. at 619.

9             The Court also agrees with Plaintiffs that dicta in Arizona III further supports the

10     view that Arizona II’s general principles of finality and repose only preclude issues that

11     were actually litigated. (ECF No. 2638 at 36-39.) The pertinent discussion in Arizona III is

12     dicta because it was unnecessary to the Supreme Court’s decision; the Supreme Court

13     rejected the state parties’ preclusion arguments because they raised them too late. See

14     530 U.S. at 408-09. However, the Supreme Court declined the state parties’ invitation to

15     raise the preclusion issue sua sponte, explaining that it plainly had not previously decided

16     the issue, stated that it did “not face the prospect of redoing a matter once decided[,]” and

17     stated that no judicial resources had previously been expended on the question. See id.

18     at 412-13. In other words, the Supreme Court stated that only an issue that had been

19     previously, actually litigated, would be precluded. See id.

20            Walker IV also supports this view. There, the Ninth Circuit wrote:

21            The better reading of Paragraphs XI and XII is that, together, they reiterate
              standard preclusion principles, i.e., that no party may relitigate a claim to
22            water rights in the Walker River Basin, in the Nevada District Court or any
              other court, that was litigated in the original case as of April 14, 1936.
23

24     890 F.3d at 1171-72. The Ninth Circuit refers to relitigation, and a claim that was litigated

25     in the original case—not a claim that could have been litigated. Overall, the Court finds

26     that Plaintiffs have the correct view of the principles of finality and repose described in

27     Arizona II—they preclude only issues actually litigated.

28     ///

                                                      9
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 10 of 16


1             Defendants’ arguments to the contrary are unavailing. In addition to the single

2      instance of “could have” in Arizona II, Defendants also focus on the “full and fair

3      opportunity to litigate” language. (ECF No. 2649 at 54-58.) However, this argument ignores

4      that the Supreme Court was discussing an issue that was actually litigated in Arizona I—

5      the amount of practicably irrigable acreage in the respective reservations. See Arizona II,

6      460 U.S. at 615-628. Thus, this language tends to support Plaintiffs’ argument more than

7      Defendants. Moreover, Defendants’ suggestion that Plaintiffs had a full and fair

8      opportunity to litigate the water rights claims they now bring as counterclaims is

9      unpersuasive because Defendants concede this affirmative defense does not apply to

10     lands added to the Walker River Reservation later on. (ECF No. 2649 at 89.) Thus, even

11     Defendants concede that Plaintiffs did not have a full and fair opportunity to litigate at least

12     some of the water rights claims they are now attempting to assert. In addition, while

13     Defendants extensively rely on Nevada v. United States, 463 U.S. 110, 129-130 (1983)

14     (ECF No. 2649 at 58-61), the Ninth Circuit specifically distinguished Nevada from this case

15     in Walker IV. See 890 F.3d at 1172 n.13. Thus, Defendants’ reliance on Nevada is

16     unpersuasive.

17            So too is Defendants’ argument that adopting their view—principles of finality and

18     repose under Arizona II bar litigation of issues that could have been litigated—is sound

19     public policy. (ECF No. 2649 at 60-62.) Finality and repose as described in Arizona II

20     already accounts for the public policy concerns Defendants raised, but that does not mean

21     they apply to claims that could have been litigated. Indeed, the Supreme Court noted in

22     Arizona II that “[c]ertainty of rights is particularly important with respect to water rights in

23     the Western United States.” 460 U.S. at 620. And that policy concern may well have

24     motivated the Supreme Court to hold that principles of finality and repose precluded the

25     tribes involved in that litigation from relitigating an issue the United States had already

26     litigated on their behalf. See id. at 620-636. However, as described above, the Court is

27     unpersuaded that the Supreme Court sought to preclude all water rights claims that could

28     have been litigated in the pertinent portion of Arizona II.

                                                     10
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 11 of 16


1               Moreover, the Court agrees with Plaintiffs that the two or three6 types of water rights

2      asserted in Plaintiffs’ counterclaims were not litigated during the original phase of this

3      case. Thus, principles of finality and repose do not preclude Plaintiffs from pursuing them

4      here.7

5               To start, Defendants arguably concede their argument that the types of water rights

6      asserted in Plaintiffs’ counterclaims were actually litigated. Defendants themselves stated

7      that the United States did not pursue a storage right in the Webber Reservoir during the

8      original litigation, albeit characterizing that decision as a strategic one on the United

9      States’ part. (ECF No. 2649 at 51-52.) And this concession fits with a broader

10     characterization of Defendants’ argument in their response—Defendants’ argument that

11     Plaintiffs’ counterclaims were actually litigated is really an argument that they could have

12     been litigated. For example, consider this argument:

13              [T]he “claim” that was actually litigated from 1924 through 1939 was the
                United States’ entire water right under the implied reservation of water
14              doctrine for the Walker River Indian Reservation to meet the then and future
                needs of the Tribe quantified by 10,000 acres of irrigable land and with an
15              1859 priority date. For practical reasons, the United States sought to satisfy
                that right from the surface water of the Walker River, which was its choice.
16              However, having made that choice, it is not entitled, decades later, to enlarge
                its right by asserting the same claim against a groundwater source.
17

18     (Id. at 52.) Though Defendants characterize their contention as arguing that the United

19     States litigated a claim for their entire water right implied by the Walker River Reservation,

20     Defendants emphasize that the United States chose to pursue only a surface water right,

21     and then argue Plaintiffs should be held to that choice instead of being able to ‘enlarge’

22     their rights. (Id.) Defendants are accordingly dressing their ‘could have been’ litigated

23     argument up as a ‘was actually litigated’ argument. And this example is consistent with

24

25
                6Depending  on whether the Court uses the three-part characterization that Plaintiffs
26
       offer of their counterclaims, or views Plaintiffs as seeking groundwater and a storage water
27     right.
                7The
                   Court agrees with Defendants both that the Ninth Circuit left this issue for this
28
       Court to decide and that the Court has not previously decided it. (ECF No. 2649 at 53-54.)
                                                   11
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 12 of 16


1      much of the rest of Defendants’ ‘was actually litigated’ argument. It therefore seems to the

2      Court that Defendants have conceded their ‘was actually litigated’ argument.

3               However, to the extent Defendants have not conceded this issue, the Court agrees

4      with Plaintiffs that the record supports their view that the water rights Plaintiffs seek in their

5      counterclaims were not actually litigated in the original proceedings leading to the 1936

6      Decree. The initial complaint in those proceedings only discussed surface water and

7      explained that the purpose of that litigation was to prevent upstream water users from

8      diverting water from the Walker River before it reached the Walker River Reservation.

9      (ECF No. 2638-5 at 30-33, 36-37.) The United States did not seek any adjudication of

10     groundwater or a storage right regarding water in a reservoir. (See id.) This understanding

11     persisted through the initial litigation. For example, when the reservoir came up during

12     cross examination in the initial litigation before the special master, the government

13     objected to the relevance of those questions and the special master tentatively agreed

14     that the reservoir was immaterial to the issues in the case. (ECF No. 2652-8 at 7-9.) The

15     Court’s initial decision confirmed as much, noting that a report prepared by the Department

16     of the Interior recommended the creation of a reservoir, and opining that the United States

17     should build one, but simultaneously indicating that reservoir was outside the scope of the

18     initial phase of this case. See Walker I, 11 F. Supp. at 165-66. In addition, after the initial

19     litigation concluded, the parties appeared to retain the same view—that the litigation had

20     not addressed the question of water storage in Webber Reservoir. (ECF No. 2638-18 at

21     4-5.)8

22              The record accordingly supports Plaintiffs’ view that the only water right actually

23     litigated in the litigation culminating in the 1936 Decree was a right to 10,000 cubic feet of

24     water per second of surface water from the Walker River and its tributaries (ECF No. 2638-

25

26
                8The
                   Court agrees with Plaintiffs that this is an admissible ancient document. (ECF
27     No. 2659 at 24 n.19.) See also Chemehuevi Indian Tribe v. McMahon, 934 F.3d 1076,
       1081 (9th Cir. 2019), cert. denied, 140 S. Ct. 1295, 206 L. Ed. 2d 375 (2020) (finding that
28     a report prepared in 1907 was “plainly admissible as an ancient document, Fed. R. Evid.
       803(16), which may contain multiple levels of hearsay.”) (additional citation omitted).
                                                    12
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 13 of 16


1      5 at 37), though the Ninth Circuit Court of Appeals ultimately awarded the United States

2      less, a:

3             continuous flow of [only] 26.25 cubic feet of water per second, to be diverted
              from Walker River upon or above Walker River Indian Reservation during
4             the irrigation season of one hundred and eighty days for the irrigation of two
              thousand one hundred acres of land on the reservation, and the flow of water
5             reasonably necessary for domestic and stock watering purposes and for
              power purposes to the extent now used by the Government, during the non-
6             irrigating season, with a priority of November 29, 1859, and enjoin[ed] the
              defendants from preventing or interfering with the natural flow of the
7             described quantities of water in the channels of the stream and its tributaries
              to and upon the reservation.
8

9      United States v. Walker River Irr. Dist., 104 F.2d 334, 340 (9th Cir. 1939) (“Walker II”).

10            In sum, the parties have not actually litigated the water rights claims Plaintiffs now

11     seek in their counterclaims and Plaintiffs are not precluded from doing so under Arizona

12     II’s principles of finality and repose. Plaintiffs are accordingly entitled to summary judgment

13     on Defendants’ Third Affirmative Defense.

14            C.     The Seventh and Twelfth Affirmative Defenses

15            In Defendants’ Seventh Affirmative Defense, they argue that the Tribe does not

16     have a federal reserved water right for lands added to the Walker River Reservation after

17     1924 if the purpose of those lands can be satisfied by the Tribe’s surface water right

18     awarded to them under the 1936 Decree. (ECF No. 2649 at 86-88.) In their Twelfth

19     Affirmative Defense, Defendants argue that the Tribe cannot have a groundwater right that

20     enlarges a surface water right already awarded to it. (ECF No. 2649 at 80-86.) As further

21     discussed below, the Court agrees with Plaintiffs that they are entitled to summary

22     judgment on both of these affirmative defenses. The Court addresses these affirmative

23     defenses together because they are effectively very similar, and the Court finds that Agua

24     Caliente largely forecloses Defendants’ arguments on both of them.

25            Contrary to Defendants’ arguments supporting their assertion of these two

26     affirmative defenses, “the question is not whether water stemming from a federal right is

27     necessary at some selected point in time to maintain the reservation; the question is

28     whether the purpose underlying the reservation envisions water use.” Agua Caliente, 849

                                                     13
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 14 of 16


1      F.3d at 1269. And other elements of Agua Caliente do not support Defendants’ arguments

2      either. For example, after determining that the purpose of the reservation at issue in Agua

3      Caliente envisioned water use, the Agua Caliente court went on to explicitly hold that the

4      Winters doctrine applies to groundwater for the first time. See id. at 1270-71. In so doing,

5      the Agua Caliente court noted that the other main limitation of the Winters doctrine is that

6      it only applies to unappropriated water that is “‘appurtenant’ to the reservation.” Id. at 1271

7      (citation omitted). And the Agua Caliente court went on to hold that that tribe’s Winters

8      right to groundwater was not defeated because the tribe had correlative rights to

9      groundwater under state law, it had not previously drilled for groundwater, and the tribe

10     already had rights to surface water under a state law decree. See id. at 1272. The “fact

11     that the Tribe did not historically access groundwater does not destroy its right to

12     groundwater now.” Id.

13            These elements of Agua Caliente effectively foreclose Defendants’ arguments

14     underlying the Seventh and Twelfth Affirmative Defenses. First, the Tribe’s Winters right

15     is not determined by how much water it needs at a particular point in time; it depends on

16     whether the purpose underlying the reservation envisioned water use. See Agua Caliente

17     849 F.3d at 1269; see also Arizona II, 460 U.S. at 617 (rejecting “Arizona’s proposal that

18     the quantity of water reserved should be measured by the Indian’s ‘reasonably

19     foreseeable needs[.]”’). And here, Defendants do not appear to seriously dispute that the

20     United States envisioned the Tribe would need water when it created and subsequently

21     expanded the Walker River Reservation—indeed, the purpose was to create a homeland

22     for the Tribe where they could farm and graze livestock. See Walker II, 104 F.2d at 338-

23     40; see also id. at 339 (“It would be irrational to assume that the intent was merely to set

24     aside the arid soil without reserving the means of rendering it productive.”).9

25

26
              9While  it significantly predates Agua Caliente, the Ninth Circuit in this very case
27     engaged in the purpose inquiry the Agua Caliente court also undertook in determining that
       the Tribe had Winters rights, reversing the Walker I court’s holding that they did not
28     because the Walker River Reservation was created by statute, not treaty. Compare Walker
       II, 104 F.2d at 337-40 with Agua Caliente, 849 F.3d at 1268-70.
                                                    14
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 15 of 16


1             Second, Defendants’ suggestion that there is a zero-sum relationship between

2      surface water and groundwater was expressly rejected in Agua Caliente, where, like here,

3      the tribe already had an entitlement to some surface water. See Agua Caliente 849 F.3d

4      at 1270-72.

5             Third, Defendants’ suggestion that land later added to the Walker River

6      Reservation did not come with any additional reserved groundwater is both illogical and

7      foreclosed by Agua Caliente. As the Agua Caliente court explained, the Winters doctrine

8      applies to appurtenant water sources. See id. at 1271. Appurtenant means “[a]nnexed to

9      a more important thing[,]” APPURTENANT, Black’s Law Dictionary (11th ed. 2019), in this

10     context, land. It is accordingly illogical to suggest—as Defendants do—that more land

11     should not come with more groundwater. Moreover, and as noted above, the Agua

12     Caliente court did not find that existing rights to surface water meant the applicable tribe

13     did not have Winters rights to groundwater. See 849 F.3d at 1270-72. Further, it has also

14     long been inaccurate under the governing law to suggest that the Tribe’s Winters right to

15     groundwater should be limited to the amount the Tribe was actually using at a particular

16     point in time, rendering Defendants’ argument focused on the amount of water the Tribe

17     needs even more unpersuasive. See United States v. Ahtanum Irr. Dist., 236 F.2d 321,

18     328 (9th Cir. 1956). Thus, Defendants’ arguments reflected in the Seventh and Twelfth

19     Affirmative Defenses that the Tribe’s Winters rights are limited by actual need or fixed in

20     time fail as a matter of law.

21            In addition, the Court agrees with Plaintiffs (ECF No. 2659 at 8) that Defendants’

22     rhetorical strategy of defending their inclusion of the Twelfth Affirmative Defense by

23     reiterating their ‘could have been litigated’ argument the Court also rejected supra is

24     effectively a concession that the Twelfth Affirmative Defense fails as a matter of law (ECF

25     No. 2649 at 80-86).

26            Finally, the Court notes that much of Defendants’ argument on these two affirmative

27     defenses goes to the ultimate amount of water that the Tribe should be awarded on

28     Plaintiffs’ counterclaims. But the Court has not yet made that determination—and will not

                                                   15
     Case 3:73-cv-00127-MMD-WGC Document 2677 Filed 09/21/21 Page 16 of 16


1      until it reaches the merits of Plaintiffs’ counterclaims. Like the Agua Caliente court, the

2      Court expresses no opinion in this order “on how much water falls within the scope of the

3      Tribe’s federal groundwater right[.]” See 849 F.3d at 1273. That is a separate inquiry

4      reserved for another day.

5      V.     CONCLUSION

6             The Court notes that the parties made several arguments and cited to several cases

7      not discussed above. The Court has reviewed these arguments and cases and determines

8      that they do not warrant discussion as they do not affect the outcome of the Motion.

9             It is therefore ordered that Plaintiffs’ motion for summary judgment (ECF No. 2638)

10     is granted.

11            It is further ordered that Plaintiffs are entitled to judgment as a matter of law in their

12     favor as to Defendants’ Third, Seventh, Twelfth, and Fourteenth Affirmative Defenses.

13            DATED THIS 21st Day of September 2021.

14

15
                                                   MIRANDA M. DU
16                                                 CHIEF UNITED STATES DISTRICT JUDGE

17

18

19
20

21

22

23

24

25

26

27
28

                                                     16
